DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn et al., US 4,720,951 in view of Cox, US 4,627,206.
Regarding claims 21 and 31:
Thorn discloses a method of venting an insulated glazing unit positioned within a door, comprising the steps of: 
a. providing a door (10) comprising a peripheral frame (20), first and second door skins (18) secured to opposed sides of the door frame, an insulated glazing unit (IGU, 12) sealed, directly or indirectly, to the first and second door skins, and a door core component (22) positioned within a door cavity between the first and second door skins in contact with the IGU;
each door skin having an opening therein (the opening for receiving the IGU);
securing an IGU within the openings of and between the door skins, wherein the IGU has a sealed IGU cavity (space between panes).
Thorn does not expressly disclose a venting conduit for the IGU.
Cox discloses a venting an IGU assembly comprising:
b. forming a first opening in the periphery of the IGU, and a second opening extending through the peripheral frame, the second opening being in communication with the first opening and opened to the atmosphere outside the door; and 
c. providing a gas passage conduit (34) passing through at least a portion of a core component, and having a first end communicating with the substantially sealed IGU cavity through the first opening and a second end communicating with the atmosphere outside of the assembly through the second opening.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to provide openings within the periphery of the IGU of Thorn that extend through the core and frame of the door that receive a gas passage conduit as suggested by Cox in order to prevent excessive moisture build-up which results in condensation on the glazing panels (background of Cox).
Regarding claim 28:
Thorn modified in view of Cox discloses wherein the doorframe comprises parallel, spaced, vertically extending stiles (20) and parallel, spaced, horizontally extending rails (also 20), ends of the rails being secured to the stiles to form the doorframe, the second opening is formed in one of the rails.
Regarding claim 29:
Thorn modified in view of Cox discloses wherein the IGU comprises an IGU spacer (40), first and second glazing panes, and a substantially sealed IGU cavity established by the IGU spacer and the first and second glazing panes, the first opening communicating with the substantially sealed IGU cavity.
Regarding claim 30:
Thorn modified in view of Cox discloses wherein the first opening is formed in the IGU spacer and the gas passage conduit extends through the first opening.

Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn et al., US 4,720,951 in view of Cox, US 4,627,206, further in view of Milburn et al., US 2012/0017524.
Regarding claims 27 and 40:
Thorn in view of Cox does not expressly disclose wherein the gas passage conduit is a capillary tube.
Milburn discloses a pressure equalizing gas passage conduit for a double glazing wherein the gas passage is a capillary tube (40).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill to substitute a capillary tube as suggested by Milburn for the gas passage tube of Cox in order to allow for condensation prevention without a desiccant (para. 0031 of Milburn).

Allowable Subject Matter
Claims 22-26 and 32-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reasonably suggests capillary tubes and vent tubes providing a gas passage conduit in door assembly IGUs but fails to provide a teaching, suggestion or motivation for the gas passage comprising a capillary tube and a vent tube connected to one another wherein the combination of the connected tubes communicates with the sealed IGU cavity through a first hole, and with the atmosphere through a second hole. Modifying the existing tubes to be comprised of a capillary tube and a vent tube would require impermissible hindsight and there is no prior art of record providing a teaching or motivation to do so in a door assembly with an IGU.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633